DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 1 has been amended by Applicant. No claims have been currently added or cancelled. Claims 1 and 3-12 are currently pending. 

Response to Arguments
The rejection of claims 1, 3 and 12 under 35 U.S.C. 103 is herein maintained.
The rejection of claims 4-11 under 35 U.S.C. 103 is herein maintained. 

Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 

Applicant argues that neither Lee nor Park nor Goto, nor the combination thereof either discloses, or renders obvious at least the limitation that recite making the convolutional neural network output a likelihood map for each reis area of the plurality of risk areas that are super-imposed on the input image, wherein the likelihood map for the first risk area includes a first irregularly-shaped boundary line that surrounds the detected moving first moving object, and wherein the likelihood map for the second risk area includes a partial first irregularly-shaped boundary line associated with the second risk area to show a direction from the second risk area into a travelling path of the vehicle.
Examiner respectfully disagrees Applicant’s arguments above as they are directly contradicted by the combination of references themselves. 

	Examiner notes that Lee Paragraph [0152] teaches the display device can also display a graphic image so that the image overlaps an object around the vehicle.; Lee, Paragraph [0159] further teaches the display device for the vehicle can overlap a first graphic image warning of the risk of collision with a collision risk object.

	Furthermore Goto, Fig. 2, Paragraphs [0041] teaches risk areas in areas ahead of the host vehicle. Each area is depicted as a different shapes overlapping the objects surrounding the vehicle. Goto [0054] further teaches risk area map as shown in Fig. 2. (See Fig. 2 below).  


                            
    PNG
    media_image1.png
    776
    532
    media_image1.png
    Greyscale

In view of all of the above the rejection of claim 1 (as amended) and dependent claims therefrom has been maintained under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170187963 A1) in view of Park (US 20170101056 A1), in further view of Goto et al. (US 20130010112 A1). 

Regarding claim 1, Lee teaches a risk prediction method executed by a computer of a risk predictor using a convolutional neural network, the method comprising: making the convolutional neural network acquire an input image taken by an in-vehicle camera installed on a vehicle (Lee, Paragraph [0008] teaches “[A] processor configured to detect at least one object included in the acquired image”.; Lee, Paragraph [0088] further teaches “Next, the object verification unit 436 can classify and verify the separated object. Thus, the object verification unit 436 can use an identification method using a neural network”.);

making the convolutional neural network estimate a plurality of risk areas, including a first risk area having a detected first moving object, …, and a degree of risk for each risk area of the plurality of risk areas as a feature of each risk area, each risk area being in the acquired input image, the first risk area having a possibility that the detected first moving object in the first risk area may move into a travelling path of the vehicle, and that the detected first moving object  in the first risk area may collide with the vehicle, and … making the convolutional neural network output a likelihood map for each risk area of the plurality of risk areas that are super-imposed on the input image (Lee, Paragraph [0091] teaches “Next, the application unit 450 can calculate the degree of risk of the vehicle based on various objects around the vehicle such as another vehicle, lane, road surface, signpost or the like. Also, it is possible to calculate collision possibility with the front car, whether the vehicle slips, or the like”.; Lee, Paragraph [0115] further teaches detected objects around the vehicle that driver should carefully observe while driving including moving objects such as pedestrians and other vehicles. [Note: Lee, [0091] and [0115] reading on plurality of risk areas including a first area having a detected moving object…, as claimed.] ; Lee, Paragraph [0146] further teaches “[That] represents the presence and direction of the collision risk object on an area of the windshield corresponding to a direction in which the collision risk object is located”.; Lee, Paragraph [0146] further teaches “Specifically, referring to FIG. 15b, the processor 170 can display a first graphic image I11 that represents the presence and direction of the collision risk object on an area of the windshield corresponding to a direction in which the collision risk object is located”.; Lee, Paragraph [0092] teaches “In addition, based on the calculated degree of risk, collision possibility or slipping possibility, the application unit 450 can output, as driver assistance information, a message for notifying a user of such information. Alternatively, it is also possible to generate, a control signal for posture control or driving control, as vehicle control information”.; Lee, Paragraph [0152] teaches the display device can also display a graphic image so that the image overlaps an object around the vehicle.; Lee, Paragraph [0159] teaches the display device for the vehicle can overlap a first graphic image warning of the risk of collision with a collision risk object.)

	 Examiner believes that Lee at least suggests a plurality of risk areas including … a second risk area not having a detected moving object as second moving object … (Lee, Paragraphs [0144] and [0218] teach collision risk object corresponding to moving objects in the vehicle’s right and left blinds spots. [Note: Objects in a vehicle’s blind spot, as disclosed in Lee, are unseen, hidden, and/or not detected objects (by the driver) that pose a collision risk with the vehicle. As such, the blind spot collision risk area, disclosed in Lee, suggests a second risk area not having a detected moving object as a second moving object, as claimed.]) Nevertheless, Examiner believes Park more clearly and explicitly teaches the following limitations as provided below.

	Park teaches:
a plurality of risk areas including … a second risk area not having a detected moving object as a second moving object … (Park, Paragraph [0362] teaches setting a dangerous area for a moving object that is hidden by, for example, an obstacle, and thus the vehicle cannot directly detect the moving object; Park [0006] teaches degree of risk of moving objects colliding with the vehicle differs according to inherent speed, movement, direction or type of the object.; Park, [0015]-[0020] teach system may provide a visual image including one or more sub-areas, wherein the controller is configured to determine whether one or the one or more sub-areas overlaps the predicted route of the vehicle.; Park, Paragraph [0172] further teaches calculating accident risk of the vehicle surrounding monitoring device based on various objects located around the vehicle, and, in addition, may also calculate the possibility of head-on collision with a preceding vehicle.)

… the second risk area having a possibility that the second moving object may appear from the risk area into a travelling path of the vehicle, and that the second moving object may collide with the vehicle (Park, Paragraph [0362] teaches when a moving object is hidden by, for example, an obstacle, and thus the vehicle cannot directly detect the moving object, the vehicle may set a dangerous area for the corresponding moving object. In this way, even if the moving object is invisible to the driver of the vehicle or cannot be directly detected by the vehicle, the vehicle is capable of previously checking the risk of a collision with the corresponding moving object.”; Park, Paragraph [0168] teaches  the object verification unit may use an identification method using a neural network; Park, Paragraph [0172] further teaches calculating accident risk of the vehicle surrounding monitoring device based on various objects located around the vehicle, and, in addition, may also calculate the possibility of head-on collision with a preceding vehicle.) and, …

[EXAMINER NOTE: Examiner has understood the limitation … a second risk area not having a detected moving object as a second moving object… as referring to an object that has not been directly detected from the acquired an input image taken by an in-vehicle camera installed on a vehicle (i.e., step recited in the preceding limitation, in claim 1). This interpretation is consistent with Applicant’s Specification, at Paragraphs [0022] and [0078].].

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the system and method for vehicle collision risk detection comprising warning displays, as taught by Lee, with the methods and system for vehicle collision risk comprising alerting drivers of dangerous areas corresponding to moving objects that are hidden by other objects and/or are not directly detected by the vehicle, as taught by Park, in order to increase the safety and convenience of a user who uses a vehicle by helping the driver preemptively respond to the risk of an accident posed by moving objects around a vehicle. (Park, Paragraphs [0004] and [0006]). 
 
The combination of Lee in view of Park does not but Goto does teach wherein the likelihood map for the first risk area includes a first irregularly-shaped boundary line that surrounds the detected first moving object, and wherein the likelihood map for the second risk area includes a partial first irregularly-shaped boundary line associated with the second risk area to show a direction from the second risk area into a travelling path of the vehicle (Goto, Fig. 2, Paragraphs [0041] teaching risk areas in areas ahead of the host vehicle regarding Fig. 2 each area is depicted as a different shapes overlapping the objects, [0054] teaching risk area map as shown in Fig. 2.).

	Goto further teaches …, the possibility that the second moving object may appear from the second risk area being based on a degree of similarity of the acquired input image to a partial area of an input image taken immediately before a previous dangerous situation where a previous moving object did suddenly appear from a previous second risk area not having a detected moving object (Goto, Abstract, teaches risk areas in each of which an object is likely to exist, and area risk degrees of the risk areas are estimated based on the obtained information; Goto, Paragraph [0041] teaches estimated risk areas A to F, the closer the area to the host vehicle the higher the possibility of collision in the area is, if an object exists in the area. And, further teaches in an area where there is a gap between guardrails, such as the area C, there is a high possibility that a pedestrian may walk through the gap between the guardrails and cross the road. Therefore, the area risk degree of the area C is increased. Also, because the area F is near a stopped vehicle there is a high probability that a pedestrian may suddenly appear from a blind spot behind the stopped vehicle. Therefore, the area risk degree of area F is increased; Goto, Paragraph [0009] teaches a pedestrian recognition processing portion retrieves a partial image stored in the frame memory and determines the degree of similarity between the retrieved partial image and a standard pattern retrieved from a standard pattern recognition portion.)…

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the system and method for vehicle collision risk detection comprising warning displays, as taught by Lee, as modified by the methods and system for vehicle collision risk comprising alerting drivers of dangerous areas corresponding to moving objects that are hidden by other objects and/or are not directly detected by the vehicle, as taught by Park, to further include the plurality of risk areas and the determining of a degree of similarity between a retrieved partial image and a standard pattern retrieved from a standard pattern recognition portion, as taught by Goto, in order to provide a system and apparatus that quickly and accurately detects an object having a high risk degree for a driver. (Goto, Paragraphs [0013]). 
	 


Regarding claim 3, the combination of Lee in view of Park and Goto teaches all the limitations of claim 1, and the combination further teaches wherein in the outputting, the convolutional neural network is made to further estimate a type of the moving object related to each estimated risk area as the feature of each risk area and further output the type of the moving object visually displayed outside of each estimated risk area. (Lee, Paragraph [0091, teaches “Next, the application unit 450 can calculate the degree of risk of the vehicle based on various objects around the vehicle such as another vehicle, lane, road surface, signpost or the like. Also, it is possible to calculate collision possibility with the front car, whether the vehicle slips, or the like”.; Lee, Paragraph [0098] teaches “the display device 100  for the vehicle can acquire object information, such as the position, size, type, and moving direction of the object around the vehicle.”; Lee, Paragraph [0169] teaches “the degree of risk of the object may be determined based on the type of object.”; and Paragraph [0168] teaches determining “the degree of risk of the detected object” and changing a graphic image display method according to the degree of risk.; Lee, Paragraph [0170] teaches “For example,…the display device 100 can for the vehicle can display a graphic image I71 that highlights the pedestrian 96...”; Note, Park [0006] further teaches degree of risk of moving objects colliding with the vehicle differs according to inherent speed, movement, direction or type of the object.; Park, [0015]-[0020] further teach system may provide a visual image including one or more sub-areas, wherein the controller is configured to determine whether one or the one or more sub-areas overlaps the predicted route of the vehicle.).
  
Motivation to combine same as claim 1 (as stated above). 


Regarding claim 12, the combination of Lee in view of Park and Goto teaches all the limitations of claim 1, and the combination further teaches wherein at least one of the acquiring and the outputting is performed by a processor of the computer (Lee, Paragraph [0008] teaches “[A] processor configured to detect at least one object included in the acquired image”.).

Motivation to combine same as claim 1 (as stated above). 


Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park and Goto, and in further view of Shin et al. (US 2017/0238909 A1). 
 
Regarding claim 4, the combination of Lee in view of Park and Goto teaches all the limitations of claim 1, however, the combination does not distinctly disclose further comprising: making the convolutional neural network, before the acquiring of the input image, learn a weight of the convolutional neural network by using a learning image including each risk area and an annotated image generated by adding an annotation indicating each risk area to the learning image such that the weight for estimating each risk area in the learning image and the feature of each risk area is learned.

Nevertheless, Shin teaches a system that determines a risk area in an image file using a neural network using a camera to take a photo and finding features in the risk area of the image. Shin further teaches making the convolutional neural network, before the acquiring of the input image, learn a weight of the convolutional neural network by using a learning image including each risk area and an annotated image generated by adding an annotation indicating each risk area to the learning image such that the weight for estimating each risk area in the learning image and the feature of each risk area is learned (Shin, Paragraph [0039] teaches “To train the CNN, image patches are collected from the lumen-intima interface and media-adventitia interface, as well as from other random locations”.; Shin, Paragraph [0028] further teaches “Each binary patch is then labeled as positive if it corresponds to an EUF (or an R wave); otherwise, it is labeled as negative” where such labeling is the annotation indicating the risk area.; Shin, Figure 5 demonstrates the learning of weights.).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Shin into those of Lee in view of Park and Goto as they are all concerned with the acquiring of images using an onboard computing system connected to an image capturing system as can be seen in figure 2 element 220 of Shin and figure 1 element 760 of Lee with the goal of identifying risk areas. Despite the fact that they are directed to disparate goals, they utilize similar systems with identical approaches to the segmentation and identification of the risk areas as may be seen in figure 7 of Lee and 7 of Shin. One of ordinary skill in the art would have been motivated to have made this combination as Lee in view of Park and Goto discloses the use of a trained neural network but does not disclose a method to train a network on the applicable images, a deficiency corrected by Shin.


Regarding claim 5, the combination of Lee in view of Park and Goto, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches making a first neural network, which is a convolutional neural network including a fully connected layer (Shin, Figure 5 shows that the neural network has a fully connected layer), learn a first weight of the first neural network by24P0625709 using a risk area image and a safe area image, which are each a partial area of the learning image, the risk area image being the area added with the annotation indicating each risk area, the safe area image being an area to which the annotation is not added, such that the first weight of the first neural network for determining whether the partial area is a safe area or risk area is learned (Shin, Figure 5, Element 515 shows that the scores are learned relative to the risk areas), 

assigning the learned first weight as an initial value of a weight of a second neural network having a configuration obtained by changing the fully connected layer of the first neural network to a convolutional layer, and making the second neural network learn a second weight of the second neural network for estimating each risk area in the learning image and the feature of each risk area by using the learning image including each risk area and the annotated image generated by adding the annotation indicating each risk area to the learning image, thereby learning the weight of the convolutional neural network having the same configuration as that of the second neural network (Shin, Paragraph [0039] teaches “[Train] a 3-way CNN for interface segmentation” which is the implementation of such a method as is well known in the art.).
Motivation to combine same as claim 4 (as stated above).


Regarding claim 6, the combination of Lee in view of Park and Goto, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches acquiring a plurality of temporally successive images taken by an in-vehicle camera installed on a vehicle (Lee, Paragraph [0072] teaches “The display device 100 for the vehicle can include the camera 160 that captures images around the vehicle. In addition, the obtained image around the vehicle can enable the processor 170 to detect an object around the vehicle and the attribute of the object to generate image information”.; Lee, Paragraph [0090] teaches “It is possible to verify objects in acquired stereo images, calculate the motion or motion vector of the verified objects, and track the movement of a corresponding object” which by nature requires multiple images sequentially in time.); 

and determining the second risk area included in at least part of the plurality of acquired images and having a possibility that the second moving object may appear from the second risk area into a travelling path of the vehicle and the second moving object may collide with the vehicle in a case where the vehicle simply continues running (Park, [0134] teaches camera may acquire stereo images of the area in front of the vehicle surrounding monitoring device 100 and may further perform binocular disparity detection based on stereo images and then perform detection of at least one object shown in at least one stereo image.; Park, Paragraph [0195] teaches “Objects that may be detected by the sensing unit 160 may include, for example, other vehicles, motorcycles, bicycles, pedestrians, fallen objects, animals, buildings, traffic lights, road signs, and traffic lane markers.”; Park, Paragraph [0362] teaches “with at least one of the embodiments of the present invention, when a moving object is hidden by, for example, an obstacle…”; Park, Paragraph [0351] further teaches a building as an example of such an obstacle behind which a moving object is hidden.;).

and adding an annotation indicating the determined second risk area to the at least part of the plurality of images, wherein in the learning, the at least part of the plurality images having the added annotation and images corresponding to the at least part of the plurality of images are acquired as the learning image and the annotated image, and the weight of the convolutional neural network is learned using the acquired learning image and the annotated image (Shin, Paragraph [0039] teaches “To train the CNN, image patches are collected from the lumen-intima interface and media-adventitia interface, as well as from other random locations”.; Shin, Paragraph [0028] teaches “Each binary patch is then labeled as positive if it corresponds to an EUF (or an R wave); otherwise, it is labeled as negative” where such labeling is the annotation indicating the risk area.; Shin, Figure 5 demonstrates the learning of weights.).

Motivation to combine same as claim 4 (as stated above).



Regarding claim 7, the combination of Lee in view of Park and Goto, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches wherein the second risk area is an area including a part of an area of a hiding object existing in the learning image in a state in which the moving object is hidden behind before the moving object appears from the hiding object into the travelling path (Park, Paragraph [0195] teaches “Objects that may be detected by the sensing unit 160 may include, for example, other vehicles, motorcycles, bicycles, pedestrians, fallen objects, animals, buildings, traffic lights, road signs, and traffic lane markers.”; Park, Paragraph [0362] further teaches “with at least one of the embodiments of the present invention, when a moving object is hidden by, for example, an obstacle…”; [Note: Lee, Figure 15A shows the identification of a hidden moving object in a risk area.]).

Motivation to combine same as claim 4 (as stated above).

	
Regarding claim 8, the combination of Lee in view of Park and Goto, and in further view of Shin teaches all the limitations of claim 4, and the combination further teaches wherein the second risk area is an area between two or more moving objects including a person at least one of which has a possibility of moving toward the other one of the moving objects and crossing the travelling path of the vehicle (Park, [0197] classifying the respective objects present in the environment surrounding the vehicle surround monitoring device as any one of a moving object and a stationary object; Park, Paragraph [0202] further teaches prediction of the future speed and movement direction of a moving object; Park [0204] teaches setting the dangerous area for a moving object based on the predicted movement direction of the moving object; Park, [0221] teaches determining whether a predicted route of the vehicle surround monitoring device overlaps a portion of the dangerous area set for the moving object; Park, Paragraph [0362] teaches “when a moving object is hidden by, for example, an obstacle, and thus the vehicle cannot directly detect the moving object, … even if the moving object is invisible to the driver of the vehicle or cannot be directly detected by the vehicle, the vehicle is capable of previously checking the risk of a collision with the corresponding moving object.”).

Motivation to combine same as claim 4 (as stated above).


Regarding claim 9, the combination of Lee in view of Park and Goto, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches wherein the annotation indicates each risk area and a category of the moving object related to each risk area (Shin, Paragraph [0028] teaches “Each binary patch is then labeled as positive if it corresponds to an EUF (or an R wave); otherwise, it is labeled as negative” where such labeling is the annotation indicating the risk area.)

Motivation to combine same as claim 4 (as stated above).


Regarding claim 10, the combination of Lee in view of Park and Goto, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches wherein the annotation indicates each risk area and control information including information in terms of a brake strength or a steering wheel angle of the vehicle as of when the learning image is taken (Lee, Paragraph [0191] teaches “Thus, the sensing unit 760 may acquire sensing signals…steering wheel rotation angle”.; Park, [0087] also teaches steering wheel rotation angle information acquired by the sensing unit.).

Motivation to combine same as claim 4 (as stated above).


Regarding claim 11, the combination of Lee in view of Park and Goto, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches wherein each annotation is segment information on each risk area (Shin, Paragraph [0028] teaches “Each binary patch is then labeled as positive if it corresponds to an EUF (or an R wave); otherwise, it is labeled as negative” where such labeling is the annotation indicating the risk area.)

Motivation to combine same as claim 4 (as stated above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123